DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The office action sent in response to Applicant’s communication received on 9/24/2019 for the application number 16580116. The office hereby acknowledges receipt of the following placed of record in the file: Specification, Abstract, Oath/Declaration and claims. 

Claims 1-22  are presented for examination.  
Drawings
The drawings are objected to because drawings 1-7, 9-12c, 14 and 17 does not provide the full illustrations of the drawing. Examiner advice to provide the text and structure to the associated numbers within the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Priority
This application takes the priority of foreign application EP17189988.3 filed on 9/7/2017, examiner acknowledges the priority date of 9/27/2017. Further Acknowledgment is made of applicant's claim for foreign priority based on an application filed in EP17164360.4 on 3/31/2017 . It is noted, however, that applicant has not filed a certified copy of the application as required by 37 CFR 1.55, and the data associated with EP17164360.4 is not available. 

Information Disclosure Statement
The information disclosure submitted on 1/15/2020, 3/23/2020, 6/10/2020 and 2/9/2021 were filed before the mailing data of the first office action. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information, disclosure statement is being considered by the examiner.


Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in 


Claim limitation “separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner” of claims 1-17  has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “separating, extending, extending, for acquiring, phase shifting, suppressing, subtracting, filtering, and acquiring” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier.  
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 1-17  has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
separator, first bandwidth extender, second bandwidth extender, combiner, first anti roughness filter, transient suppressor, subtractor, high and low pass filter and second combiner – ( Fig 1, Processor 32, Fig 16) 
Claim limitation “anti roughness filter, high and low pass filter and  combiner” of claims 18   has/have been interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because it uses/they use a generic placeholder “configured and/or means ” coupled with functional language “phase shifting, filtering and combining ” without reciting sufficient 
Since the claim limitation(s) invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, claim(s) 18   has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  
anti roughness filter, high and low pass filter and  combiner – (  Processor, Para 0029 Fig 16) 
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the 

Claims 1-2, 10-15, 19 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable over Herber ( US Pub: 20160329061) 


Regarding claim 1, Heber teaches an apparatus for processing an audio signal, the apparatus comprising:  a separator for separating a first portion of a spectrum of the audio signal from a second portion of the spectrum of the audio signal, the first portion comprising a first signal characteristic and the second portion comprising a second signal characteristic ( divide the input signal, Para 0030-0031; different signal treatments for the sample by sample basis, Para 33-0034) ;  a first bandwidth extender for extending a bandwidth of the first portion using first parameters associated with the first signal characteristic, for acquiring a first extended portion (Signal treatments may be derived for missing parts of the audio signal that correspond to the characteristic of the respective treatment module. Accordingly, the signal treatments may effectively supply replacement portions of various different characteristics of the audio signal that are identified as missing from individual sample components in a series of samples. Thus, some of the sample components in a series where lost parts of a respective characteristic are identified may have signal treatments applied, while other sample components in the sequence where no missing parts of the respective characteristic are identified may have no signal treatments applied, Para 0039; bandwidth extension is applied to samples, Para 0068, 0096-0097)  a second bandwidth extender for extending a bandwidth of the second portion using second parameters associated with the second signal characteristic, for acquiring a second extended portion ( bandwidth extension to a sample, wherein there are sequential samples, and each sample has some different characteristics, Para 0039, 0068, 0096-0097, Fig 11 showing the bandwidth extension results of a short  block of audio signal) ; and a combiner configured for using the first extended portion and the second extended portion for ( In FIG. 5 each of the “n” Signal Enhancers 110 produces an enhanced output stream (YSS1, YSS2, YSS3, . . . , YSSn) on an enhanced output stream line 502. The “n” output streams are combined at a summing module 503 to produce the output signal (Y) on the output line 105. Improved performance of the system may be obtained when operating separate Signal Enhancer systems 110 on individual spatial slice streams since each Signal Enhancer system 110 may operate on more isolated sample components of the audio input signal 104, and may thus be better able to derive appropriate Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) for each spatial slice stream (XSSn). Any number of different Signal Treatments (ST1, ST2, ST3, ST4, ST5, ST6, and ST7) may be independently derived for different sample components included in samples of each of the respective spatial slice streams (XSSn), Para 0038;Once the appropriate treatments have been applied to each of the spatial slices, the enhanced output streams (YSS1, YSS2, YSS3, . . . , YSSn) 502 from each of the spatial slices may be combined at a summing module 503 to produce the composite output signal (Y) on the output line 105, Para 0054) 

Regarding claim 2, Heber as above in claim 1, teaches wherein the first bandwidth extender is configured for extending the bandwidth of the first portion by adding spectral components to the first portion, wherein the second bandwidth extender is configured for extending the bandwidth of the second portion by adding spectral components to the second portion ( FIGS. 11a and 11b illustrate example results of the operation of the Bandwidth Extension module 301. FIG. 11a shows a spectral view (frequency-domain) of a short block of an audio signal before and after it has been compressed by a perceptual audio codec. The curve of the original signal is shown, where it can be seen that significant signal energy continues up to the Nyquist frequency. The compressed audio signal curve shows this same signal after it has been compressed by a perceptual audio codec. In FIG. 11a, it can be seen that, above a certain cut-off frequency (Fx), the signal components have been discarded, and what remains is simply low-level noise. FIG. 11b shows a spectral view of an example of a short block of a compressed audio signal before and after it has been processed by the Bandwidth Extension module 301. Here the compressed audio signal is illustrated with the signal components above the cut-off frequency (Fx) discarded. The curve of the same compressed audio signal after it has been processed by the Bandwidth Extension module 301 is included in FIG. 11b. It can be seen that new signal components have been generated above the cut-off frequency (Fx). These new signal components have been generated based on, and/or using at least some of the signal components below the cut-off (Fx), Para 0098-0099) 


Regarding claim 10, Herber as above in claim 1, teaches  wherein the first signal characteristic is one of e) a middle frequency range of the spectrum;  f) a direct signal characteristic of the audio signal; g) a transient characteristic of the audio signal; h) a speech characteristic of the audio signal; and i) a tonal characteristic of the audio signal and wherein, for a) to d) of the first signal characteristic, the second signal characteristic is: e) side frequency range of the spectrum; f) an ambient signal characteristic of the audio signal;  g) a sustained signal characteristic of the audio signal; and h) a non-speech characteristic of the audio signal; or i) a non-tonal signal characteristic of the audio signal ( tonal signal, Para 0052, middle harmonic frequency, Para 0040-0042) 

Regarding claim 11, Herber as above in claim 1, teaches wherein the first signal or the second characteristic is one of a) based on a mid-side signal decomposition b) a direct signal characteristic of the audio signal;  c) a tonal characteristic of the audio signal; and d) a transient characteristic of the audio signal; and e) a speech characteristic ( tonal characteristics of the signal, Para 0052) 

Regarding claim 12, Herber as above in claim 1, teaches  wherein the audio signal comprises a plurality of frames and wherein the apparatus comprises a signal analyzer configured for analyzing, for each frame, the spectrum of the audio signal for a characteristic indicating that an audio signal was subjected to an artificial bandwidth limitation of the audio signal and for determining a cut-off frequency in the audio signal ( cutoff frequency of the input signal, Para 0040) ; wherein the apparatus is configured for using the first and second parameters for a frame comprising a characteristic relating to the artificial bandwidth limitation; and wherein the apparatus is configured for using third parameters for the first bandwidth extender and fourth parameters for the second bandwidth extender for frames comprising a characteristic different from the characteristic relating to an artificial bandwidth limitation ( limitation of different signal and bandwidth extender based on that, Para 0040) 

Regarding claim 13, Herber as above in claim 1, teaches , wherein the apparatus comprises a lookup-table comprising a plurality of first parameters associated with a corresponding plurality of signal modification parameters and a plurality of second parameters associated with a corresponding plurality of signal modification parameters; wherein the apparatus comprises a signal analyzer for analyzing the spectrum for a modification applied to the audio signal; wherein the apparatus is configured for deriving a modification parameter associated with the modification; and for deriving the first parameter and the second parameter using the lookup-table and using the modification parameter (treatment based on parameter, Para 0077-0082, Fig 3)  

Regarding claim 14, Herber as above in claim 13, teaches wherein the apparatus is configured for deriving a steepness of a slope of the spectrum as modification parameter (steepness, Fig 9B) 

Regarding claim 15, Herber as above in claim 14, teaches, wherein the apparatus is configured for analyzing the spectrum using a spectral difference function ( fig 9a-9b, Fig 3) 


Regarding claim 19, arguments analogous to claim 1, are applicable. In addition Herber teaches the method which is performed by the apparatus as in claim 1  ( method, Claim 23, Fig 3) 
Regarding claim 21, arguments analogous to claim 1, are applicable. In addition Herber teaches . A non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal as in claim 1 ( Para 0106, 0109) 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:  20120221342 ) 


Regarding claim 3, Heber as above in claim 1, teaches the concept of Bandwidth extension however does not explicitly teaches  the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion  

However Oshikiri  teaches the first bandwidth extender comprises a first duplicator for duplicating at least a part of the first portion and for combining at least one version of the duplicated part of the first portion with the first portion so as to acquire an extended portion ( duplicate to acquire the first extended band, Para 0095, Claim 1) ; and wherein the second bandwidth extender comprises a second duplicator for duplicating at least a part of the second portion ( duplicate to acquire the second extended band, Claim 1) and for combining at least one version of the duplicated part of the second portion with the second portion so as to acquire an extended portion ( combine, Claim 1) 
It would have been obvious having the teachings of Herber to further Oshikiri before effective filing date since bandwidth extension is well known concept to reconstruct a audio signal and Oshikiri teaches a concept of copying to extend bandwidth to reconstruct the audio signal ( Para 0095, Oshikiri) 

Regarding claim 4, Herber modified by  Oshikiri as above in claim 3, teaches  wherein the part of the first portion comprises a first frequency range ranging from a first intermediate frequency of the first portion to a maximum frequency of the first portion; and  wherein the part of the second portion comprises a second frequency range ranging from a second intermediate frequency of the second portion to a maximum frequency of the second portion ( different frequencies, Claim 1 and Claim 5)  


Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Oshikiri ( US Pub:   20120221342 )  and further in view of Oshikiri ( US Pub 20090157413) hereinafter Oshikiri1

Regarding claim 5, Herber modified by Oshikiri as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion
However Oshikiri1 teaches wherein the first bandwidth extender comprises a first envelope shaper for shaping at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second envelope shaper for shaping at least a dedicated part of the extended second portion  ( Then, by adding the spectral envelope to the spectrum with a signal band extended to 0 to FH, the spectrum of a decoded signal as shown in FIG. 5D can be obtained, Para 0051, Fig 4) 
It would have been obvious having the teachings of Herber and Oshikiri to further include the concept of Oshikiri1 before effective filing date since FIG. 5A shows a low band decoded spectrum obtained by conventional encoding/decoding processing. FIG. 5B shows the spectrum obtained by filtering the decoded spectrum shown in FIG. 5A through an inverse filter with inverse characteristics of the spectral envelope. In this way, by filtering the low band decoded spectrum through the inverse filter with the inverse characteristics of the spectral envelope, the low band spectrum is flattened. Then, as shown in FIG. 5C, The low band spectrum is duplicated to the high band a plurality of times (here, two times), and the high band is encoded. The low band spectrum is ( Para 0051, Fig 5, Oshikiri1)


Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Sorenson ( US Pub: 20190051286) 

Regarding claim 6, Herber as above in claim 1, does not explicitly teaches , wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion
However Sorenson teaches wherein the first bandwidth extender comprises a first whitener for equalizing at least the duplicated part of the extended first portion and wherein the second bandwidth extender comprises a second whitener for equalizing at least duplicated part of the extended second portion ( whitening after the bandwidth extension, Para 0029, Fig 3) 
It would have been obvious having the teachings of Herber to further include the whitening part of Sorenson before effective date since its known in the art that whitening process can remove coarse structure within the original or low band portion of the speech signal ( Para 0037, Sorenson) 
Claims 7-9  are rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Nagel ( US Pub: 20150187360)  

Regarding claim 7, Herber as above in claim 1, does not explicitly teaches  wherein the first bandwidth extender comprises a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion
However Nagel  teaches a first anti-roughness filter for phase shifting at least a portion of the extended first portion and wherein the second bandwidth extender comprises a second anti-roughness filter for phase shifting at least a portion of the extended second portion ( phase continuation after bandwidth extension ( copy up method), Para 0100-0101, Fig 11-13)  
It would have been obvious having the teachings of Herber to further include the teachings of Nagel before effective filing date to remove the roughness caused by bandwidth extension ( Para 0007, Nagel) 
Regarding claim 8, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for phase shifting the first extended portion or a signal derived thereof so as to acquire a first phase shifted signal; and wherein the second anti-roughness filter is configured for phase shifting the second extended portion or a signal derived thereof, so as to acquire a second phase shifted signal ( phase continuation, Para 0100-0101, Fig 11-13) 
Regarding claim 9, Nagel as above in claim 7,  wherein the first anti-roughness filter is configured for applying a first phase shift and wherein the second anti-roughness filter is configured for applying a second phase shift ( phase continuation, Para 0100-101, Fig 11-13)  
  
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Kuntz ( WO 2012/025282) 

Regarding claim 16, Herber as above in claim 1, does not explicitly teaches wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing 30transient portions in the audio signal so as to acquire a first modified audio signal, wherein the separator is configured for acquiring the first portion based on the first modified audio signal; a 

However Kuntz teaches , wherein the separator comprises: a transient suppressor configured for receiving the audio signal and for reducing transient portions in the audio signal so as to acquire a first modified audio signal ( reducing the transient portion, Page 20) , wherein the separator is configured for acquiring the first portion based on the first modified audio signal ( transient separation, Page 20-21) ; a subtractor for subtracting the first modified audio signal from the audio signal so as to acquire a second modified signal, wherein the separator is configured for acquiring the second portion based on the second modified audio signal ( transient reduced signal, Page 20-21) 
It would have been obvious having the teachings of Herber to further include the concept of Kuntz before effective filing date to reconstruct the signal with transient( Page 21, Kuntz) 

Claim 17 rejected under 35 U.S.C. 103 as being unpatentable over Herber ( US Pub: 20160329061) and further in view of Baumgarte ( US Pub:  20110054911 )

Regarding claim 17, Herber as above in claim 1, does not explicitly teaches wherein the combiner is a first combiner, the apparatus comprising:  5a high-pass filter for filtering the first extended portion and the second extended portion or for filtering the combined audio signal such that a filtered combined audio signal is acquired; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal;  10and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal However Baumgarte teaches  wherein the combiner is a first combiner, the apparatus comprising:  a high-pass ( High pass filtering, Fig 4) ; a low-pass filter for filtering the audio signal so as to acquire a filtered audio signal ( low pass filtering, Fig 4) ;  and a second combiner configured for combining the filtered combined audio signal and the filtered audio signal for acquiring a bandwidth extended audio signal ( adder for combing, Fig 4, Para 0059-0061) 
It would have been obvious having the teachings of Herber to further include the teachings of Baumgarte before effective date to reconstruct the audio signal

Claims 18, 20 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over and further in view of McGrath ( US Pub: 20120321105) and further in view of Li ( US Pat 9741360) 


Regarding claim 22, McGrath teaches a non-transitory digital storage medium having a computer program stored thereon to perform the method for processing an audio signal, said method comprising:  shifting at least a portion of the audio signal so as to acquire a phase shifted signal ( frequency dependent delay of the signal, Para 0060-0068, Fig 5) ; filtering the shifted signal using a high-pass filter so as to acquire a first filtered signal ( filtering with high pass filter, Fig 5, Para 0060-0068) ;  filtering the audio signal using a low-pass filter so as to acquire a second filtered signal ( filtering with low pass filter, Para 0060-0068) ; combining the first filtered signal and the second filtered signal so as to acquire an enhanced audio signal,   when said computer program is run by a computer ( combing the signal, Fig 5) 
McGrath does not explicitly mentions the frequency delay as a phase shift 
However Li teaches frequency delay as a phase shift (In the frequency domain, a delay operation corresponds to a phase shifting. Hence the extracted speech signal can be written as, Col 6, Line 25-31) 
It would have obvious having the teachings of McGrath to have the concept of Li as a frequency delay since its well known in the art to have phase shifting in a frequency domain ( Col 6, line 25-31, Li) 
Regarding claim 18, arguments analogous to claim 22,  are applicable In addition McGrath teaches an apparatus ( abstract, Fig 5) 
Regarding claim 20, arguments analogous to claim 22, are applicable. In addition McGrath teaches a method ( Abstract, Fig 5) 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHA MISHRA whose telephone number is (571)272-5357.  The examiner can normally be reached on M-T 7AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Benny Tieu can be reached on (571)272-7490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHA MISHRA/Primary Examiner, Art Unit 2674